In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1460V
                                   Filed: December 14, 2016
                                          Unpublished

****************************
TERESA DIANNE PERDUE,                   *
Administrator of the Estate of          *
ROBERT CARLYLE PERDUE, JR.,             *
Deceased,                               *
                                        *
                     Petitioner,        *     Joint Stipulation on Damages;
v.                                      *     Trivalent Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Death; Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
Carrol M. Ching, Lichtenstein Fishwick PLC, Roanoke, VA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On December 3, 2015, Teresa Dianne Perdue, as Administrator of the Estate of
Robert Carlyle Perdue, Jr., filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”).
Petitioner claims that Mr. Perdue’s death on January 25, 2015, resulted from Guillain-
Barré Syndrome (“GBS”) caused by the trivalent influenza (“flu”) vaccination he received
on December 23, 2014. Pet. at 1; Stip., filed Dec. 14, 2016, at ¶¶ 1, 2, 4. Mr. Perdue
received the vaccination in the United States. Pet. at 1; Stip. at ¶3. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on Mr. Perdue’s behalf as a result of his alleged injury and death. Pet. at ¶¶
18-19; Stip. at ¶ 5. Respondent denies that the flu vaccine caused Mr. Perdue to suffer
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
GBS or any other injury and further denies that Mr. Perdue’s death on January 25,
2015, was a sequela of a vaccine-related injury. Stip. at ¶ 6.

       Nevertheless, on December 14, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $475,000.00 in the form of a check payable to petitioner,
        Teresa Dianne Perdue, as Legal Representative of the Estate of Robert
        Carlyle Perdue, Jr., representing compensation for all damages that would
        be available under 42 U.S.C. § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2